 

Exhibit 10.1

 

Loan Agreement

 

Party A (Creditor): Guangdong Jianianhua Recreation Development Co., Ltd.

 

Party B (Debtor): Qianhai Meijiao (Shenzhen) Consulting Management Co., Ltd.

 

Party A and Party B have reached and will strictly implement the following Loan
Contract after friendly negotiation.

 

I. Amount of the loan: ¥1,000,000.00 (one million RMB Yuan only).

 

II. Purpose of the loan: Payment of the expenses arising from Party B’s daily
operating activities.

 

III. Period of the loan and method for the payment of interests and the
repayment of principal:

 

The loan is provided without interest, and the loan period is 3 months (from Nov
11, 2019 to Feb 10, 2020). Where Party B has the funds and solvency to repay the
loan in advance, Party B may repay the loan to Party A or the payee specified by
Party A anytime before the expiry of the repayment date.

 

IV. Pledged items and measures for solving risks: The loan occurs between
shareholder’s affiliated party, so Party A does not require Party B to provide
pledged items in any form.

 

V. The above-mentioned Contract is made in two copies, with each party sharing
either copy of them, and shall come into force after the Contract is signed and
the loan is received. Any disputes, if there are, shall be solved by the Parties
through negotiation.

 



Party A (signature and seal):

 

Guangdong Jianianhua Recreation Development Co., Ltd.

 

Party B (signature and seal):

 

Qianhai Meijiao (Shenzhen) Consulting Management Co., Ltd.

 

Date: November 11, 2019 Date: November 11, 2019



 



 

 

